Judgment reversed and the information dismissed upon the ground that the guilt of the defendant was not established beyond a reasonable doubt. No opinion. Present — Peck, P. J., Dore, Callahan, Van Voorhis and Shientag, JJ.; Dore and Callahan, JJ., dissent and vote to modify the judgment so as to affirm the conviction of assault under the first count of the information but reverse the conviction of unlawfully possessing a weapon under the second and third counts of the information and to dismiss the second and third counts.